By the Court.
Inasmuch as the defendant, if the grounds suggested are tenable, may avail himself of them by plea, whereby they will be placed in the regular course ■of trial, and subject to review in an higher tribunal, of which by a decision against them on this motion, the plaintiffs would be deprived, as also indeed of their cause of action if the period of limitation has attached since the filing of the bill, we think a due exercise of discretion requires us to refuse the application to quash without expressing any .opinion on its merits. As the defendant filed his plea in compliance with our rule, and is now here at the first term since notice of the filing of the bill, and as amendments 6f pleadings are liberally allowed, liberty is given to the defendant to amend his pleas, of to withdraw them and plead anew.